          Case 2:18-cv-07429-VAP-MRW Document 85 Filed 08/07/20 Page 1 of 6 Page ID #:1488



                     1   MANATT, PHELPS & PHILLIPS, LLP
                         Charles E. Weir (Bar No. CA 211091)
                     2   cweir@manatt.com
                     3   Nicholas Frontera (Bar No. CA 307479)
                         nfrontera@manatt.com
                     4   2049 Century Park East, Suite 1700
                         Los Angeles, CA 90067
                     5   Telephone: (310) 312-4000
                     6   Facsimile: (310) 312-4224

                     7   SHUKAT ARROW HAFER WEBER & HERBSMAN, LLP
                         Dorothy M. Weber, Esq. (admitted pro hac vice)
                     8   dorothy@musiclaw.com
                         494 Eighth Avenue, Suite 600
                     9   New York, NY 10001
                  10     Phone: (212) 245-4580
                         Fax: (212) 956-6471
                  11
                         Attorneys for Plaintiffs
                  12     EXPERIENCE HENDRIX, LLC and AUTHENTIC
                         HENDRIX, LLC
                  13
                  14                         UNITED STATES DISTRICT COURT
                  15                       CENTRAL DISTRICT OF CALIFORNIA
                  16
                         EXPERIENCE HENDRIX, LLC and No. 2:18-cv-07429-VAP-MRW
                  17     AUTHENTIC HENDRIX, LLC,
                  18                Plaintiffs,
                  19
                              vs.
                  20
                         ANDREW PITSICALIS, ROCKIN
                  21     ARTWORK, LLC, PURPLE HAZE
                         PROPERTIES, LLC, PURPLE
                  22     HAZE DESIGNS, INC., and
                  23     MELISSA LEMCKE,

                  24                Defendants.

                  25
                  26
                  27
                  28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
          Case 2:18-cv-07429-VAP-MRW Document 85 Filed 08/07/20 Page 2 of 6 Page ID #:1489



                     1                             PERMANENT INJUNCTION
                     2         Plaintiffs Experience Hendrix, L.L.C., a Washington Limited Liability
                     3   Company, and Authentic Hendrix, LLC, a Washington Limited Liability Company
                     4   (collectively the “Hendrix Companies” or “Plaintiffs”), having filed a fraudulent
                     5   conveyance Complaint against defendants Andrew Pitsicalis, Rockin Artwork,
                     6   LLC, Purple Haze Properties, LLC, Purple Haze Designs, Inc., and Melissa Lemcke
                     7   (collectively, “Defendants”).
                     8         WHEREAS, Defendant Andrew Pitsicalis entered into a Two Million
                     9   ($2,000,000.00) Dollar Judgment and So Ordered Permanent Injunction in
                  10     Experience Hendrix, L.L.C., Authentic Hendrix, LLC v. Andrew Pitsicalis, Leon
                  11     Hendrix, Purple Haze Properties, LLC, Rockin Artwork, LLC et al., U.S. District
                  12     Court, Southern District of New York, Case No.: 1:17-cv-1927 (PAE) (the “SDNY
                  13     Action”), whereby Pitsicalis acknowledged and judicially admitted that Jimi
                  14     Hendrix’s name, image, or likeness has not been and are not in the public domain;
                  15     acknowledged and judicially admitted that Jimi Hendrix song titles or lyrics, or any
                  16     other copyrights have been and are not in the public domain; acknowledged and
                  17     judicially admitted that Jimi Hendrix trademarks have not been and are not in the
                  18     public domain.
                  19           WHEREAS, Defendant Melissa Lemcke and Purple Haze Designs, Inc.
                  20     admit having received the Injunction and Judgment entered in the SDNY Action;
                  21     and
                  22           WHEREAS, Defendants now hereby stipulate to an injunction and judgment
                  23     in favor of Plaintiffs and against Defendants based upon the Judgment being
                  24     entered herein;
                  25           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that injunctive
                  26     relief is granted in favor of Experience Hendrix, L.L.C. and Authentic Hendrix, LLC,
                  27     and that the Defendant Melissa Lemcke, Defendant Purple Haze Designs, Inc., her
                  28     corporate entities, successors, assignees, designees, officers, directors, employees,
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                   1
    LOS ANGELES
          Case 2:18-cv-07429-VAP-MRW Document 85 Filed 08/07/20 Page 3 of 6 Page ID #:1490



                     1   agents, partners, representatives, affiliates and those who receive actual notice or
                     2   knowledge of this injunction by personal service or otherwise, are perpetually
                     3   ordered and are perpetually restrained and enjoined as follows:
                     4         PERMANENTLY ENJOINED FROM:
                     5         1.     Using the name “Jimi Hendrix”, the name “Jimi”, the name “Hendrix”,
                     6   in any configuration; using any Plaintiffs’ registered or pending trademarks that
                     7   incorporate the name, image or likeness of Jimi Hendrix or the words Jimi or Hendrix
                     8   (hereinafter collectively “Hendrix Marks”); using any of Plaintiffs’ copyrighted
                     9   material (including, but not limited to, Jimi Hendrix’s voice, audio recordings, film
                  10     footage and/or music, or any part or portion thereof; using a song title or song lyrics
                  11     written by Jimi Hendrix or performed by Jimi Hendrix or any part thereof associated
                  12     with Jimi Hendrix) (hereinafter “Hendrix Copyrighted Material”) or any image,
                  13     likeness or signature of Jimi Hendrix, all whether claimed to be fair use or otherwise,
                  14     in any manner, including but not limited to the sale, naming, identifying, offering for
                  15     sale, marketing, labeling, packaging, promotion, distribution or advertising of any
                  16     product or service, or in connection with any goods and services;
                  17           2.     Using the name and words and marks “Jimi”, “Hendrix” and/or “Jimi
                  18     Hendrix”, including but not limited to the trademarked Jimi Hendrix signature or any
                  19     script signature of any kind or nature; and/or the Jimi Hendrix signature from the
                  20     album Axis: Bold as Love or any variation thereof in any script, in any manner,
                  21     including but not limited to the sale, naming, identifying, offering for sale, marketing,
                  22     labeling, packaging, promotion, distribution or advertising of any product or service
                  23     or business name;
                  24           3.     Preparing or assisting anyone in the preparation of any interviews,
                  25     books, articles, television or motion picture productions or other creation of any kind
                  26     or nature whatsoever directly, or indirectly by implication, concerning or relating to
                  27     Jimi Hendrix, Janie Hendrix, Al Hendrix or any Hendrix family member, including
                  28     Leon Hendrix (“the Hendrix Family”), Plaintiffs, this action, any other action
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                     2
    LOS ANGELES
          Case 2:18-cv-07429-VAP-MRW Document 85 Filed 08/07/20 Page 4 of 6 Page ID #:1491



                     1   between the Defendants Andrew Pitsicalis and Leon Hendrix, including, without
                     2   limitation, any material concerning any person, whether or not fictional, whom any
                     3   member of the public could or might associate with Jimi Hendrix, the Hendrix
                     4   Family, and/or Plaintiffs (regardless of whether or not there shall appear any
                     5   disclaimer purporting to dissociate such fictitious person with Jimi Hendrix, and/or
                     6   Plaintiffs or the Hendrix Family);
                     7         4.       Engaging or causing any third party to engage in any other activities
                     8   constituting copyright infringement or trademark infringement, of every kind or
                     9   nature, unfair competition, trademark dilution, trademark disparagement or any other
                  10     violation of the Hendrix Marks and Hendrix Copyrighted Material listed above in
                  11     paragraph 1;
                  12           5.       Aiding, abetting, encouraging or inducing any third party to do any of
                  13     the acts enjoined; and
                  14           6.       Holding themselves out in any manner whatsoever as being licensed by,
                  15     associated with, or in any manner affiliated with Hendrix or Jimi Hendrix, directly
                  16     or indirectly.
                  17           IT IS FURTHER ORDERED that, the Plaintiffs shall not be required to post
                  18     any bond with the Clerk of the Court.
                  19           IT IS FURTHER ORDERED, ADJUDGED AND DECREED:
                  20                    1.    that this Court retain jurisdiction of the parties hereto for the
                  21     purpose of any proceedings to enforce this Injunction;
                  22                    2.    that the parties hereto have waived appeal from this Injunction
                  23     and Judgment; and
                  24                    3.    that this Injunction shall be binding upon and shall inure to the
                  25     benefit of the parties hereto, and their respective successors and assigns.
                  26     ///
                  27     ///
                  28     ///
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                     3
    LOS ANGELES
          Case 2:18-cv-07429-VAP-MRW Document 85 Filed 08/07/20 Page 5 of 6 Page ID #:1492



                     1               4.    As between the parties, the provisions of this Injunction shall be
                     2   and become effective immediately upon its execution by the parties, and need not
                     3   await execution by the Court.
                     4
                     5   Dated: August 7, 2020 in Los Angeles, California
                     6                                        SO ORDERED:
                     7
                     8                                        ____________________________________
                     9                                                Hon. Virginia A. Phillips
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                  4
    LOS ANGELES
          Case 2:18-cv-07429-VAP-MRW Document 85 Filed 08/07/20 Page 6 of 6 Page ID #:1493



                     1
                                           CONSENT, WAIVER AND STIPULATION
                     2
                     3
                         As between the parties, the provisions of this Injunction shall be and become
                     4   effective immediately upon its execution by the parties, and need not await
                     5   execution by the Court.

                     6   Melissa Lemcke
                     7
                     8   By:
                     9         Melissa Lemcke

                  10     Date:
                  11
                  12     Purple Haze Designs, Inc.
                  13
                  14     By:
                  15
                         Date:
                  16
                  17
                         Approved as to form:
                  18
                  19     By: _______________________________
                               Dorothy M. Weber, Esq.
                  20           Attorney for Experience Hendrix, L.L.C. and Authentic Hendrix, LLC
                  21
                         Date: ______________
                  22
                  23
                         Approved as to form:
                  24
                  25     By: ______________________
                              Cindy Tran, Esq.
                  26          Attorney for Defendants
                  27
                         Date: ______________
                  28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                  5
    LOS ANGELES
